Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Final office action based on application 16/600,300 in response to reply filed September 15, 2021. Claims 1-30 are currently pending and have been considered below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-7, 9-10, 13-15, 17, 25-27 & 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu (Pre-Grant Publication 2019/0148342).
Regarding claim 1, Hu disclose a stacked circuit comprising:
a first tier (Fig. 13, 2) comprising one or more first technology devices (22) and one or more first interconnects (46), at least one first interconnect being electrically coupled to at least one first technology device; and
a second tier (112) on the first tier, the second tier comprising one or more second technology devices (Paragraph [0029]) and one or more second interconnects (146), a technology of the second technology devices being different from a technology of the first technology devices, and at least one 
wherein an upper surface of the first tier and a lower surface of the second tier are hybrid bonded (Paragraph [0031]) to each other in which
one or more portions of a first insulator (42) exposed at the upper surface of the first tier are bonded to corresponding one or more portions of a second insulator (142) exposed at the lower surface of the second tier, and
the one or more first interconnects (46) exposed at the upper surface of the first tier are bonded to the one or more second interconnects (146) exposed at the lower surface of the second tier such that the one or more first interconnects are electrically coupled to the one or more second interconnects.

Regarding claim 2, Hu further discloses:
wherein the one or more first interconnects and the one or more second interconnects are copper (Paragraph [0031]), and
wherein the first insulator and the second insulator are oxides (Paragraph [0021 & 0030]).

Regarding claim 4, Hu further discloses:
a first device layer (24) on a first substrate (20), the first device layer comprising the one or more first technology devices (22); and
a first interface layer (42) on the first device layer, the first interface layer comprising the one or more first interconnects (46) and the first insulator (42),
wherein the first interface layer is configured such that the one or more first interconnects are electrically coupled to the one or more first technology devices, and
wherein an upper surface of the first interface layer is the upper surface of the first tier such that at least one first technology device is electrically coupled to at least one second technology device through, in order, at least one first interconnect and at least one second interconnect (Fig. 13 & Paragraph [0031]).

Regarding claim 5, Hu further discloses:
a first routing layer (32) in between the first device layer and the first interface layer, the first routing layer comprising one or more first signal routers (44 & 46) configured such that the one or more first interconnects are electrically coupled to the one or more first technology devices through the one or more first signal routers.

Regarding claim 6, Hu further discloses:
wherein the second tier comprises: a second interface layer (142) on the first tier, the second interface layer comprising the one or more second interconnects (146) and the second insulator (142); and
a second device layer (See Fig. below) on the second interface layer, the second device layer comprising the one or more second technology devices,

    PNG
    media_image1.png
    608
    776
    media_image1.png
    Greyscale

wherein the second interface layer is configured such that the one or more second interconnects are electrically coupled to the one or more second technology devices, and
wherein a lower surface of the second interface layer is the lower surface of the second tier such that at least one first technology device is electrically coupled to at least one second technology device through, in 

Regarding claim 7, Hu further discloses:
the second device layer also comprises one or more second signal routers (144 & 146) configured such that the one or more second interconnects are electrically coupled to the one or more second technology devices through the one or more second signal routers.

Regarding claim 9, Hu further discloses:
a third tier (62 & 63) on the second tier, the third tier comprising one or more high quality (HQ) integrated passive devices (IPD) (48c & 48g) and/or one or more third signal routers (66, 68, & 70) wherein the one or more HQ-IPDs and/or the one or more third signal routers are configured such that
at least one HQ-IPD is electrically coupled to at least one first technology device,
at least one HQ-IPD is electrically coupled to at least one second technology device,
at least one third signal router is electrically coupled to at least one first technology device,
at least one third signal router is electrically coupled to at least one second technology device, or any combination thereof.

Regarding claim 10, Hu further discloses:
wherein the one or more HQ-IPDs comprise one or more inductors, one or more capacitors, or any combination thereof (Paragraph [0027]).

Regarding claim 13, Hu further discloses:
one or more bumps (78) on the third tier configured to enable signal exchanges between the stacked circuit and devices external to the stacked circuit.

Regarding claim 14, Hu further discloses:
wherein the third tier comprises a plurality of metallizations (74) such that the plurality of metalizations and at least one bump are vertically aligned over at least one second technology device so as to provide a vertical thermal path from the at least one second technology device.

Regarding claim 15, Hu disclose a stacked circuit comprising:
forming a first tier (Fig. 13, 2) comprising one or more first technology devices (22) and one or more first interconnects (46) such that at least one first interconnect is electrically coupled to at least one first technology device;
forming a second tier (112), the second tier comprising one or more second technology devices (Paragraph [0029]) and one or more second 
hybrid bonding (Paragraph [0031]) the first tier with the second tier in which
one or more portions of a first insulator (42) exposed at an upper surface of the first tier are bonded to corresponding one or more portions of a second insulator (142) exposed at a lower surface of the second tier, and
the one or more first interconnects exposed at the upper surface of the first tier are bonded to the one or more second interconnects exposed at the lower surface of the second tier such that the one or more first interconnects are electrically coupled to the one or more second interconnects.

Regarding claim 17, Hu further discloses:
forming the first tier comprises: forming a first device layer (24) on a first substrate (20), the first device layer comprising the one or more first technology devices (22); and
forming a first interface layer on the first device layer, the first interface layer comprising the one or more first interconnects (46) and the first insulator (42) such that the one or more first interconnects are electrically coupled to the one or more first technology devices, and
wherein an upper surface of the first interface layer is the upper surface of the first tier such that at least one first technology device is electrically coupled to at least one second technology device through, in order, at least one first interconnect and at least one second interconnect.

Regarding claim 25, Hu further discloses:
hybrid bonding the first tier with the second tier comprises:
orienting the first tier and/or the second tier such that a first interface layer (42) of the first tier and a second interface layer (142) of the second tier are face-to-face (F2F), the first interface layer comprising the one or more first interconnects (46) and the second interface layer comprising the one or more second interconnects (146); and
bonding the first tier and the second tier together such that the one or more first interconnects are electrically coupled to the corresponding one or more second interconnects (Paragraph [0031]).

Regarding claim 26, Hu further discloses:
hybrid bonding the first tier with the second tier further comprises: heat treating/annealing the first interface layer and the second interface layer subsequent to bringing the first interface layer into contact with the second interface layer (Paragraph [0031]).

Regarding claim 27, 
forming a third tier (62 & 63) on the second tier, the third tier comprising one or more high quality (HQ) integrated passive devices (IPD) (48c & 48g) and/or one or more third signal routers (66, 68, & 70) wherein the one or more HQ-IPDs and/or the one or more third signal routers are configured such that
at least one HQ-IPD is electrically coupled to at least one first technology device,
at least one HQ-IPD is electrically coupled to at least one second technology device,
at least one third signal router is electrically coupled to at least one first technology device,
at least one third signal router is electrically coupled to at least one second technology device, or any combination thereof.

Regarding claim 30, Hu further discloses:
forming one or more bumps (78) on the third tier to enable signal exchanges between the stacked circuit and devices external to the stacked circuit,
wherein the third tier comprises a plurality of metallizations (74), and wherein the third tier and the one or more bumps are formed such that the plurality of metalizations and at least one bump are vertically aligned over at least one second technology device so as to provide a vertical thermal path from the at least one second technology device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 8, 16, 18, 23-24, & 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (Pre-Grant Publication 2019/0148342) in view of Liu (US Patent 10,134,945).
Regarding claim 3 & 16, Hu disclose all of the limitations of claims 1 & 15 (addressed above). Hu further discloses:
The first technology device can be Si-CMOS devices (Paragraph [0017]).

Hu does not disclose the second technology device can are III-V devices. However Liu disclose discloses wafer to wafer bonding comprises:
Bonding a first tier CMOS IC (Fig. 1a, 102) and a second tier III-V IC (104).
It would have been obvious to those having ordinary skill in the art at the time of invention to wafer bond a CMOS and III-V because it will allow the wafer to be bonded with reduced fabrication time compared to conventional techniques with high throughput and higher feature density (Col. 3, Lines 1-23)

Regarding claim 8, Hu further discloses:
A layer (114) on the second device layer;
one or more through-vias (116) configured to extend from an upper surface to a lower surface of the layer such that at least one through-via is electrically coupled to at least one first technology device, and
at least one through-via is electrically coupled to at least one second technology device.

Hu does not explicitly discloses the second layer is an epitaxial layer. However Liu discloses: 
forming a III-V epitaxial layer (Fig. 6a, 602) to from III-V devices. 

It would have been obvious to those having ordinary skill in the art at the time of invention to form the device layer on the epitaxial layer because the epitaxial layer will promote growth of subsequent layers used to form the III-V devices wherein the layer will exhibit similar crystalline structure.


	Regarding claim 18, Hu further discloses:
A device layer on a second layer (114), the device layer comprising the one or more second technology devices;
Forming a second interface layer (142) on the device layer such that the one or more second interconnects (146) are electrically coupled to the one or more second technology devices.

Hu does not explicitly discloses the second layer is an epitaxial layer or forming the second epitaxial layer on a second carrier. However Liu discloses: 
forming a III-V epitaxial layer (Fig. 6a, 602) to from III-V devices on a second carrier (402). 

It would have been obvious to those having ordinary skill in the art at the time of invention to form the device layer on the epitaxial layer because the epitaxial layer will promote growth of subsequent layers used to form the III-V devices wherein the layer will exhibit similar crystalline structure. Further the carrier will serve to support the epitaxial layer during bonding to the CMOS IC wafer. 

Regarding claim 23, Hu further discloses:
forming the second device layer also comprises forming one or more second signal routers (144 & 146) such that at least one second interconnect is electrically coupled to at least one second technology device through at least one second signal router.

Regarding claim 24, 
at least one second signal router is electrically coupled to at least one first technology device through, in order, at least one second interconnect (146) and corresponding at least one first interconnect (46).

Regarding claim 28, Hu further discloses:
wherein the second tier comprises a second device layer and a second layer (114) on the second device layer, the second device layer comprising the one or more second technology devices, and an upper surface of the second epitaxial layer being an upper surface of the second tier, and
wherein the method further comprises forming one or more through-vias (116) to extend from the upper surface to a lower surface of the second epitaxial layer such that at least one HQ-IPD (48g) is electrically coupled to at least one first technology device through at least one through-via,
at least one HQ-IPD (48g) is electrically coupled to at least one second technology device through at least one through-via,
at least one third signal router (66, 68, 70) is electrically coupled to at least one first technology device through at least one through-via,
at least one third signal router is electrically coupled to at least one second technology device through at least one through-via, or any combination thereof.


forming a III-V epitaxial layer (Fig. 6a, 602) to from III-V devices. 

It would have been obvious to those having ordinary skill in the art at the time of invention to form the device layer on the epitaxial layer because the epitaxial layer will promote growth of subsequent layers used to form the III-V devices wherein the layer will exhibit similar crystalline structure.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (Pre-Grant Publication 2019/0148342) in view of Liu (US Patent 10,134,945) as applied to claim 18 above, and further in view of Daval (Pre-Grant Publication 2012/0228672).
Regarding claim 19 & 20, Hu and Liu disclose all of the limitations of claim 18 (addressed above). Liu further discloses:
The carrier (402) is a silicon carrier wafer (Col. 7, line 40).

Neither reference disclose the second epitaxial layer comprise an undoped gallium arsenide layer and forming a buffer layer between the carrier and epitaxial layer wherein the buffer is formed of Ge. However Daval disclose a III_V structure comprising:
A silicon carrier wafer (Fig. 1, 1), a germanium buffer layer (2) and a GaAs layer (3).

. 

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (Pre-Grant Publication 2019/0148342) in view of Liu (US Patent 10,134,945) as applied to claim 18 above, and further in view of He (Pre-Grant Publication 2010/0219509).
Regarding claim 21 & 22, Hu and Liu disclose all of the limitations of claim 18
(addressed above). Neither reference disclose the second carrier comprises a GaAs layer directly on a GaAs carrier wafer and the carrier wafer comprises a plurality of sliced GaAs substrates. However He disclose a semiconductor device comprising:
A GaAs carrier wafer (Fig. 3a-3b, 320; Paragraph [0072]) wherein an epitaxial stack (420) including a epitaxial sacrificial layer (404) comprising GaAs (Paragraph [0073]) can be formed directly on the carrier wafer.
The carrier wafer (320) can be comprises a plurality of sliced substrates due to gap (312) similar to Fig. 1a-1c. 

It would have been obvious to those having ordinary skill in the art at the time of invention to form a GaAs directly on a GaAs carrier wafer because it will easily promote the growth of other GaAs layers or other III-V materials. Further by .

Claim 11 & 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (Pre-Grant Publication 2019/0148342) in view of Elliot (US Patent 7,875,952).
Regarding claim 11 & 29, Hu disclose all of the limitations of claim 9 (addressed above). Hu further discloses:
at least one HQ-IPD (48c & 48g) is electrically coupled to at least one first technology device through at least one through-via (116), 
at least one HQ-IPD (48c & 48g) is electrically coupled to at least one second technology device through at least one through-via (116), 
at least one third signal router (66, 68, 70) is electrically coupled to at least one first technology device through at least one through-via (116), 
at least one third signal router (66, 68, 70) is electrically coupled to at least one second technology device through at least one through-via (116), or any combination thereof. 

Hu does not disclose a thermal spreader between the second tier and third tier and one or more through vias configured to extend from an upper surface to a lower surface of the thermal spreader.
Bonding a first and second tier (Fig. 1, 103 & 105) wherein a heat spreader (110) is between the tiers. 
One or more through-vias ((Fig. 4, 101) extending from an upper surface to a lower surface of the thermal spreader. 

It would have been obvious to those having ordinary skill in the art at the time of invention to form the heat spreader between the tiers with through vias because it will allow for optimum thermal management for thereby improving thermal performance and provide excellent electrical, thermal and mechanical robustness (Col. 5, Lines 14-26). 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (Pre-Grant Publication 2019/0148342) in view of Elliot (US Patent 7,875,952) as applied to claim 11 above, and further in view of Weber (Pre-Grant Publication 2006/0113545).
Regarding claim 12, Hu and Elliot disclose all of the limitations of claim 11. Neither reference disclose the thermal spreader comprises aluminum nitride and/or diamond. However Weber disclose a wide bandgap semiconductor comprising:
A silicon on diamond structure (150) wherein a III-V structure is formed on the diamond structure (Paragraph [0029]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the thermal spreader as a diamond layer because the diamond layer will improve performance, durability and the overall lifetime of the device formed thereon (Paragraph [0003]).

Response to Arguments
Applicant's arguments filed September 15, 2021 have been fully considered but they are not persuasive. Applicant argument that Hu that the device dies are both silicon based devices and therefore the first technology device is not different form the second technology is not persuasive because while applicant’s specification disclose the first and second technology device being silicon-based devices and III-V device for example, claim 1 does not require one device being a silicon-based and the other being III-V and only requires different first and second technology devices and has no limitations directed towards excluding the first and second technology device both being a Si-based device. Given broadest reasonable interpretation since Hu disclose one die may be a logic die device and the other may be a memory die device, the disclosure of Hu would define a first technology device and a second technology device wherein the technology devices are different technology devices.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818